[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] JUDGMENT ENTRY.
This appeal, considered on the accelerated calendar under App.R. 11.1(E) and Loc.R. 12, is not controlling authority except as provided in S.Ct.R.Rep.Op. 2(G)(1).
Plaintiff-appellant, the state of Ohio, appeals the judgment of the Hamilton County Court of Common Pleas granting the application for expungement filed by defendant-appellee, Daniel Ellis. For the following reasons, we reverse the trial court's judgment.
Ellis was convicted of aggravated assault in 1990. In October 2000, he filed an application for expungement, and the trial court granted the application in an entry journalized December 14, 2000.
In a single assignment of error, the state argues that the trial court erred in granting the application for expungement. We agree. Pursuant to R.C. 2953.36(C), expungement is not available for a felony offense of violence. A conviction for aggravated assault pursuant to R.C. 2903.12 is a felony of the fourth degree and is an offense of violence. The trial court therefore erred in ordering the expungement of Ellis's conviction, and the state's assignment of error is sustained.
Accordingly, the judgment of the trial court is reversed, and judgment is hereby entered denying the application for expungement.
Further, a certified copy of this Judgment Entry shall constitute the mandate, which shall be sent to the trial court under App.R. 27. Costs shall be taxed under App.R. 24.
Hildebrandt, P.J., Winkler and Shannon, JJ.
Raymond E. Shannon, retired, of the First Appellate District, sitting by assignment.